Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office action in response to communications received on 10/14/21.  
Applicant’s election without traverse of Invention I (claims 13-22) in the reply filed on 10/14/21 is acknowledged.  Therefore claims 13-22 are pending and addressed below.
Claim Objections
Claim 15 is objected to because of the following informalities:  In line 2, it appears that the word “portion” should be replaced by “pellets”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 17, 18, 19, 20, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, 19, 21, and 22 recite the limitation "portions".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “elongated position”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the insert front and rear edges”.  There is insufficient antecedent basis for this limitation in the claim.

Any unspecified claim is rejected as being dependent upon a rejected base claim.  In light of the above, the claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenkarski (US 5,717,156).
	Regarding claim 13, Lenkarski discloses a pistol, comprising:
a frame having a rear grip (12 – fig. 1, 2), a trigger facility (12 – fig. 1, 2) forward of the grip and an upper surface (12 – fig. 1, 2, 4, and 6); an elongated slide (16 – fig. 6) connected to the frame and operable to reciprocate along the upper surface;
the frame defining a rear recess open (contains 20; see fig. 1, 2, 4, and 6) at the upper surface; and a unitary insert having a major lower portion (20; col. 3, lines 55-67) removably received in the rear recess and having a pair of opposed frame rails (30, 30; see fig. 6; col. 3 line 67) extending from the major portion above the upper surface, the frame rail adapted to connect with the slide to constrain reciprocation.
Regarding claim 14, Lenkarski discloses the pistol of claim 13 wherein the rear recess (fig. 1, 2, 4, and 6) of the frame has opposed parallel sidewalls (near 34 – fig. 6), and the insert is closely received between the sidewalls (fig. 6).
Regarding claim 15, Lenkarski discloses the pistol of claim 13 wherein the insert (20) has opposed parallel vertical elongated portion (28, 28; fig. 6) connected to each other by a span (24; col. 3 lines 61-67; fig. 6), and each having a frame rail (30, 30) at its upper end.
Regarding claim 16, Lenkarski discloses the pistol of claim 15 wherein the span connects to a peripheral edge portion (where 24 contacts 28 on either side of 24) of each vertical elongated portion.
Regarding claim 17, Lenkarski discloses the pistol of claim 15 wherein the span and the vertical elongated portions are each planar elements having a common thickness (fig. 6).
Regarding claim 18, Lenkarski discloses the pistol of claim 17 wherein the frame rails (30, 30) have the common thickness (fig. 6).
Regarding claim 19, Lenkarski discloses the pistol of claim 15 wherein each of the vertical elongated portions (28) has a lower end (near 29) and wherein the span (24) is connected to each of the vertical elongated portions at a location closer to the lower end (near 29) than to the frame rail (30 – fig. 6).
Regarding claim 20, Lenkarski discloses the pistol of claim 15 further including an aperture (32) defined in each elongated position adjacent to the lower end, and a corresponding hole (34 – fig. 6) in the frame registered with the apertures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lenkarski (US 5,717,156) in view of Schmitter et al. (5,669,169).
Regarding claims 21-22, Lenkarski discloses the claimed invention except he doesn’t explicitly disclose wherein the elongated portions each have respective front and rear edges, wherein the recess has respective front and rear ends closely abutting the insert front and rear edges, and wherein the elongated portions have a length greater than a length of the frame rails.  It would have been an obvious matter of design choice to have the recited edges, recesses, rails, and elongated portions, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Also, Schmitter fairly teaches “the elongate portions have a length greater than a length of the frame rails.”  
Furthermore, examiner takes official notice that there are inserts that fit within pockets and it wouldn’t be a stretch to combine.  Even though Lenkarski inserts (or appears to insert) from the rear, the teaching of inserting from above and having a pocket for the stability of the insert would be obvious, at least in view of the KSR rationales (combination/substitution).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MICHAEL D DAVID/               Primary Examiner, Art Unit 3641